Evidence of a confession freely and voluntarily made is direct evidence of the highest character, and when corroborated by proof of the corpus delicti it is sufficient to authorize a conviction of the offense of possessing whisky illegally.
                         DECIDED JUNE 19, 1941.
The evidence for the State showed that the arresting officer stopped Annie Jacobs, the defendant, driving down the street in an automobile; that John Strickland, riding in the car with her, had between his legs a croker-sack which contained a can of non-taxpaid whisky; and that the defendant stated that the whisky belonged to her. The officer arrested them both. In her statement to the jury she denied that she had owned the whisky, and denied that she made such a confession, or that she knew what was in the sack. The jury were authorized to find that she confessed that the whisky was hers, that the corpus delicti was proved; and that even if John Strickland had the actual physical possession of the whisky, the legal presumption arising therefrom that the *Page 145 
whisky belonged to him was rebutted. Morris v. State, 51 Ga. App. 16
(179 S.E. 418); Berry v. State, 48 Ga. App. 303
(172 S.E. 647). The judge did not err in overruling the motion for new trial, based on only the general grounds.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.